Wagner, Judge,
delivered the opinion of the court.
The action was at law, based upon a promissory note, and the only question involved in the case was whether there was a mistake committed by the parties in making the settlement for which the note was given. The cause was tried before the court without, the intervention of a jury, and after hearing the evidence the court by its verdict found that a mistake had been made, and rendered judgment accordingly. No instructions were asked or given for either side. There was no objection or exception taken to the giving or rejecting of any testimony. There is no point saved for review on any question of law, and it is not necessary to cite authority to show that we will not undertake to weigh the evidence.
Judgment affirmed.
The other judges concur.